Exhibit 10.35
 


OGE ENERGY CORP.
DIRECTORS’ COMPENSATION
 
Compensation of non-officer directors of the Company during 2009 included an
annual retainer fee of $100,000, of which $35,000 was payable in cash in monthly
installments and $65,000 was deposited in the director’s account under the
Company’s Deferred Compensation Plan in December 2009 and converted to
1,817.6734 common stock units based on the closing price of the Company’s Common
Stock on December 4, 2009. All non-officer directors received $1,200 for each
Board meeting and $1,200 for each committee meeting attended. The lead director
and the chairman of the audit committee received an additional $10,000 cash
retainer. The chairmen of the compensation and nominating and corporate
governance committees received an additional $5,000 annual cash retainer in
2009. Each chairman of a board committee also received a meeting fee of $1,200
for each meeting (either in person or by phone) with management to address
committee matters. Each member of the audit committee also received an
additional annual retainer of $5,000. These amounts represent the total fees
paid to directors in their capacities as directors of the Company and OG&E
during 2009.
 
Under the Company’s Deferred Compensation Plan, non-officer directors may defer
payment of all or part of their attendance fees and the cash portion of their
annual retainer fee, which deferred amounts are credited to their account as of
the first of the month in which the deferred amounts otherwise would have been
paid.  Amounts credited to the accounts are assumed to be invested in one or
more of the investment options permitted under the Deferred Compensation
Plan.  During 2009, those investment options included an OGE Energy common stock
fund, whose value was determined based on the stock price of the Company’s
Common Stock, and various money market, bond and equity funds.  When an
individual ceases to be a director of the Company, all amounts credited under
the Deferred Compensation Plan are paid in cash in a lump sum or installments.
 
In December 2009, the compensation committee met to consider director
compensation. At that meeting, the compensation committee increased the cash
portion of the annual retainer to $37,500 from $35,000 and increased the meeting
fee from $1,200 to $1,500.
 
Historically, for those directors who retired from the Board of Directors after
10 years or more of service, the Company and OG&E continued to pay their annual
cash retainer until their death.  In November 1997, the Board eliminated this
retirement policy for directors.  Directors who retired prior to November 1997,
however, will continue to receive benefits under the former policy.
 